Case 3:19-cr-00118 Document 1 Filed 05/01/19 Page 1 of 2 PagelD #: 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

CHARLESTON GRAND JURY 2018-1
APRIL 30, 2019 SESSION

 

 

 

 

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 3,/9-—oc// &
8 U.S.C. § 1326(a)

 

EDUARDO RIOS-RIOS
also known as “Demirel Uglade-Allendes”

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about December 1, 2011, defendant EDUARDO RIOS-
RIOS, also known as “Demirel Uglade-Allendes” (hereinafter
“EDUARDO RIOS-RIOS”), an alien, was found at or near El Paso,
Texas, and was subsequently removed from the United States to
Mexico on or about February 29, 2012.

2. On or about March 30, 2019, at or near Barboursville,
Cabell County, West Virginia, and within the Southern District of
West Virginia and elsewhere, defendant EDUARDO RIOS-RIOS, an
alien, was subsequently found in the United States after having
been removed from the United States, and had not obtained the
express consent of the Secretary of Homeland Security to reapply

for admission to the United States.

 

 
Case 3:19-cr-00118 Document 1 Filed 05/01/19 Page 2 of 2 PagelD #: 2

In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

co, 9 VY
7D Fw
grb 2d CAD
ERIK 5S. GOES
Assistant United States Attorney

By:

 

 
